Citation Nr: 1044905	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina, wherein the RO, in part, denied service 
connection for PTSD.  

On his July 2004 VA Form 9, the Veteran indicated that he wished 
to have a hearing before a member of the Board.  A hearing was 
scheduled in October 2007. In an October 2007 statement to the 
RO, the Veteran withdrew his request before a Veterans Law Judge 
at the Winston Salem, North Carolina RO. As he has not requested 
that his hearing be rescheduled, his request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2010).

In October 2010, the Veteran submitted additional evidence that 
was not accompanied by a waiver of RO jurisdiction.  Given the 
favorable disposition herein, there is no prejudice to the 
Veteran in proceeding with appellate consideration of the case at 
this time.

The Board remanded this matter in March 2008 for further 
development.  Such has been completed and this matter is now 
ready for appellate consideration.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
preponderance of the medical evidence reflects a diagnosis of 
PTSD based on a confirmed in-service stressor.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2010) (prior to July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In light of the favorable decision herein, any deficiencies as to 
VA's duties to notify and assist the claimant are deemed moot, 
and no further discussion is required on this point.

II. Service Connection

The Veteran contends that he is entitled to service connection 
for PTSD.  However, VA must consider whether service connection 
is warranted for other disorders in addition to PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
In this matter, it is noted that the RO has granted service 
connection for a psychiatric disorder classified as anxiety and 
depressive disorder, not otherwise specified, in a July 2010 
rating decision.  Despite this, the Veteran has continued to 
contest the RO's continued denial of service connection for PTSD, 
with arguments submitted in August 2010 that continue to assert 
that he does have PTSD.  Thus, notwithstanding the RO's grant of 
service connection for a psychiatric disorder, the instant claim 
remains on appeal.  However, in light of the grant of service 
connection for anxiety and depressive disorder, the issue on 
appeal is now deemed limited to entitlement to service connection 
for PTSD.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).  Service connection may also be granted on 
a presumptive basis for a psychosis if manifested to a 
compensable degree within a one year period of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 3.303(b).  
The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its date, 
shows that the Veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation is competent.

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by lay 
or medical evidence; and of a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Specifically regarding claims for PTSD, service connection 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), a 
link, established by medical evidence, between current symptoms 
and an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 4.125.

Regarding the existence of an in-service stressor, in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals 
for Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD. In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996)

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

The Board notes that, effective July 13, 2010, the rules 
governing entitlement to service connection for PTSD were 
substantially revised.  VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  In this case, however, a claimed in-service stressor 
has been corroborated in the record and therefore application of 
the revised regulation is not necessary and need not be further 
discussed here.

In this case, service personnel records show that the Veteran 
served in Vietnam from December 1968 to December 1969 with the 
98th Light Equipment Maintenance Company.  His DD-214, however, 
reported the service in Vietnam as December 1968 to December 
1967, which appears to be in error.  He received the Vietnam 
service medal, and his military occupational specialty during his 
active service is shown to have been SP EQUIP RPR PTS SP.  
Although no combat was shown, it is noted that the U.S. Army and 
Joint Services Records Research Center (JSRRC) confirmed that on 
May 19, 1969, and June 15, 1969, there were attacks on the 86th 
Maintenance Battalion which commanded and controlled the 98th 
Equipment Company.  The attacks consisted of automatic weapons 
fire in May 1969 and small arms fire in June 1969.  

Based on the foregoing, then, an in-service stressor has been 
established in this case.  Moreover, the evidence demonstrates a 
current PTSD diagnosis.  Indeed, such diagnosis was rendered in 
an April 2003 private psychiatric evaluation and in testing 
performed in May 2003.  A September 2004 VA mental health note 
also reflected a diagnosis of PTSD, and in October 2004 it was 
listed as an Axis I diagnosis.  In 2005 records it was noted as a 
provisional diagnosis.  More recently, a September 2010 private 
psychological assessment notes a diagnosis of PTSD based on 
testing under the Mississippi Scale for Combat Related PTSD and 
the Trauma Symptom Inventory.  

It is recognized that a VA examiner in April 2010 determined that 
the Veteran did not fully meet the diagnostic criteria for PTSD.  
Specifically, it was determined that he failed to meet 
"Criterion C" under the Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994), (DSM-IV), meaning he failed to 
demonstrate symptoms of persistent avoidance to stimuli 
associated with the trauma and numbing of general responsiveness.  
However, as noted above, both earlier treatment records and 
subsequent testing revealed a PTSD diagnosis and the evidence is 
thus deemed to be at least in equipoise as to this point.  
Additionally, as the reports containing PTSD diagnoses considered 
the Veteran's military history, the requisite nexus to service is 
deemed satisfied here as well.  Indeed, even the April 2010 VA 
examiner who did not find a diagnosis of PTSD stated that the 
Veteran's current symptoms, however labeled, were attributable to 
service.  

It is again acknowledged that service connection is already in 
effect for anxiety and depressive disorder.  The Board is mindful 
that, for the Veteran to receive compensation for two separate 
disorders, there must be distinct symptoms relating to each, in 
order to avoid impermissible pyramiding.  38 C.F.R. § 4.14, 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, this is 
deemed a rating consideration and does not here preclude the 
award of service connection.  

In sum, entitlement to service connection for PTSD is warranted 
here.  In reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.
  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


